Citation Nr: 1448650	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for a right inguinal hernia.

2.  Entitlement to an initial disability rating higher than 10 percent for a left foot disability.

3.  Entitlement to an initial compensable disability rating for a scar of the right thigh.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a lower back disability.

6.  Entitlement to service connection for a left inguinal hernia.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served active duty for training (ACDUTRA) from August 1982 to December 1982 and on active duty from August 1983 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development is required before the Veteran's increased rating and service connection claims may be decided.

With regard to the Veteran's claims seeking initial higher ratings for his left foot disability (which encompasses the residuals of his great toe dislocation, including plantar fasciitis, hallux rigidus, metatarsalgia, and osteoarthritis), and scar of the right thigh (which is the residual disability resulting from the surgical resection of an infected insect bite), during his Board hearing, the Veteran testified that these disabilities had increased in severity since he was last afforded related VA examinations in December 2012.  Specifically, the Veteran testified that his right thigh scar was oozing pus, and he feared that the site was infected.  Moreover, the Veteran reported that he had recently received fee-basis VA treatment, namely steroidal injections into his left great toe joint, to treat his increasing left toe pain and immobility.  As the Veteran's VA treatment records, to include any fee-basis orthopedic or podiatric treatment records, have not been associated with his claims file, these records must be obtained.  Additionally, given the Veteran's testimony suggesting a material change of both his right thigh scar and left foot disabilities, new VA examinations are required.

With regard to the Veteran's claim seeking an initial higher rating for his right inguinal hernia, in April 2014, the Veteran voiced his disagreement with the initial rating assigned in the January 2013 rating decision.  As the Veteran was provided notice of the January 2013 rating decision in April 2013, the notice of disagreement received in April 2014 is timely.  As the Veteran has not yet been provided with a related statement of the case, this must be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's service connection claim for a cervical spine disability, the Veteran asserts that he developed his currently-diagnosed cervical spine disability, cervical spine osteoarthritis and degenerative disc disease, during the same June 1991 in-service injury during which he injured his left foot.  Indeed, the Veteran's service treatment records reflect that the Veteran was treated for neck pain after this in-service injury.  However, while the November 2011 VA examiner's medical opinion addressing the etiology of the Veteran's cervical spine disability addressed this in-service treatment, the examiner did not consider the Veteran's reports of experiencing a neck impairment since this in-service injury; rather, the examiner relied upon the lack of documented treatment for a neck impairment since this in-service injury when concluding that the Veteran's current neck disability is attributable to the Veteran's age and not service.  The Veteran is competent to report the chronicity of his neck symptoms since service, and the Veteran's reports of self-medicating his neck symptoms until seeking service connection for his residual disability is consistent with the evidence of record reflecting that the Veteran failed to seek any post-service medical treatment, including for his service-connected right inguinal hernia (evaluated as 30 percent disabling) and left foot disability (evaluated as 10 percent disabling).  Accordingly, a new medical opinion considering this competent, relevant evidence is required.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Likewise, the Veteran asserts that he developed a lower back disability as a result of the in-service injury during which he dislocated his left great toe and injured his neck.  While the Veteran's service treatment records do not document any complaints of or treatment for lower back pain, the Veteran is competent to report both incurring an in-service lower back injury and experiencing related lower back pain since this injury.  As the Veteran has not been afforded a VA examination or medical opinion to determine the nature and etiology of his claimed lower back disability, such an examination and medical opinion must be obtained.  See id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's service connection claim for a left inguinal hernia, the RO denied service connection for this disability because no left inguinal hernia was detected during the genitourinary portion of the March 2010 VA examination.  However, during his recent Board hearing, the Veteran testified that he does currently have a left inguinal hernia, which he relates to service.  As an inguinal hernia is a disability capable of lay observation, the Veteran is competent to report the presence of this disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, a new VA examination is warranted to confirm the presence of and address the etiology of this disability.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, to include any fee-basis orthopedic or podiatric treatment records.

2.  Schedule the Veteran for a VA orthopedic examination performed by an appropriate medical professional to assess the current severity of the various manifestations of his left foot disability, as well as the nature and etiology of the Veteran's cervical spine and lower back disabilities.

With regard to the Veteran's left foot disability, the examiner is to conduct all indicated tests and perform all relevant diagnostic studies to assess the current severity of the various manifestations of the Veteran's left foot disability, which encompasses plantar fasciitis, hallux rigidus, metatarsalgia, and osteoarthritis.

With regard to the Veteran's diagnosed cervical spine degenerative joint disease and degenerative disc disease, and with regard to the Veteran's claimed lower back disability, the examiner is to conduct a relevant examination of the Veteran's spine and lower back.  

After conducting this examination and eliciting a history of the Veteran's neck and lower back impairments, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability and any diagnosed lower back disability are related to his active service.

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's credible report of injuring his cervical spine and lower back in June 1991 during his period of active service, and experiencing a neck and back impairment since service, which he regularly self-treated with non-prescription pain relievers.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA dermatological examination performed by an appropriate medical professional to assess the current severity of his right thigh scar.  The examiner should conduct all indicated tests and elicit the Veteran's report of his right thigh scar symptoms.

4.  Schedule the Veteran for a VA genitourinary examination performed by an appropriate medical professional to assess the presence and etiology of the Veteran's reported left inguinal hernia.

After conducting this examination and eliciting a history of the Veteran's reported left inguinal hernia, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left inguinal hernia is related to his active service.  If the Veteran does not have a left inguinal hernia, this must be explicitly stated in the examination report.

The examiner is to review and comment on the Veteran's report of experiencing a left inguinal hernia during and since service, as well as the Veteran's inguinal hernia treatment documented in his service records.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Issue a statement of the case for the Veteran's claim for an initial rating higher than 30 percent for his service-connected right inguinal hernia.  Inform the Veteran that he must file a VA Form 9 (substantive appeal) of this issue if he wishes the Board to review this claim.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



